Citation Nr: 9904613	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  95-12 878A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for kidney disability.  

2.  Entitlement to service connection for lung disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran had active service from September 1942 to 
November 1945.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an August 1994 
rating decision by the Cleveland, Ohio, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in November 1994, and a statement 
of the case was issued that same month.  A substantive appeal 
was received in December 1994.  The veteran is currently 
represented by Disabled American Veterans. 

By rating decision in March 1998, claims of entitlement to 
service connection for PTSD and for lung or heart disease due 
to use of cigarettes in service were denied, and a claim for 
an increased (compensable) evaluation for a skin disability 
was also denied.  There is no evidence of record that a 
statement of the case has been issued following this rating 
determination.  However, the Board interprets at least some 
of the multiple statements submitted by the veteran as 
disagreeing with one or more of the determinations outlined 
in the March 1998 rating decision.  This matter is hereby 
referred to the RO for clarification, including asking the 
veteran to indicate in writing whether he disagrees with the 
March 1998 rating decision.  If so, the veteran should 
specify in writing the determination(s) he disagrees with.  
The RO should ask the veteran's representative to assist in 
this clarification.  The RO should then take any appropriate 
action as to the referred issues.

The Board notes that the veteran initially requested a 
personal hearing at the regional office.  By a statement 
dated in July 1995, the veteran withdrew that request.  

The veteran's claim of entitlement to service connection for 
a lung disorder, claimed as due to exposure to hazardous 
chemicals, to include mustard gas, is addressed in the remand 
portion of this decision. 



FINDING OF FACT

There is no medical diagnosis of current kidney disability, 
nor is there medical evidence of a nexus between any current 
kidney disability and the veteran's period of active military 
service. 


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
kidney disability is not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran may be granted service connection for injury or 
disease contracted in the line of duty or for aggravation of 
a preexisting injury or condition.  38 U.S.C.A. § 1110 (West 
1991).  Service connection may be presumed for certain 
diseases, including bronchiectasis, renal calculi, or 
cardiovascular renal disease, which manifest to a compensable 
degree within one year of service.  38 C.F.R. §§ 3.307, 3.309 
(1998).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  The 
Board notes here that exposure to nitrogen or sulfur mustard 
or Lewisite under certain conditions followed by the 
subsequent development of certain disorders may establish a 
basis for service connection under 38 C.F.R. § 3.316.  
However, disorders of the kidneys are not subject to the 
provisions of this regulation. 

However, the veteran must initially show that his claim for 
service connection is well-grounded.  For a service 
connection claim to be well-grounded, there must be (1) 
competent medical evidence of a current disability; (2) lay 
or medical evidence, as appropriate, of incurrence or 
aggravation of a disease or injury in service; and (3) 
competent medical evidence of a nexus between the in-service 
disease or injury and the current disability.  Epps v. Gober, 
126 F.3d 1464, 1467-1468 (Fed. Cir. 1997).  The nexus 
requirement may also be satisfied by a presumption that a 
disease manifested within a specified presumptive period is 
related to service.  See Caluza v. Brown, 7 Vet.App. 498, 506 
(1995).

Alternatively, the United States Court of Veterans Appeals 
(Court) has recently indicated that a claim may be well-
grounded based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

The veteran has claimed entitlement to service connection for 
a kidney disorder essentially as the result of exposure to 
mustard gas or chemicals during service.  In support of this 
claim, the veteran has submitted numerous statements 
referencing treatment for a kidney disorder in 1957, and 
private medical records reflecting evaluation in 1957 of an 
abnormality of the urine.  There is no evidence of record 
that a chronic kidney disorder was diagnosed in service, 
proximate to service, nor is there any medical evidence or 
opinion that the abnormality of the urine found in 1957 was 
incurred in service or as a result of service.  

By a statement dated in June 1995, the veteran argues that he 
continues to have the same kidney disorder for which he was 
treated in 1957.  However, there is no medical diagnosis of 
current kidney disability. 

The Board has reviewed current medical, pharmacy, and billing 
records.  The Board finds no medical evidence of a current 
diagnosis of a kidney disorder, although the record is 
replete with evidence of numerous chronic disorders including 
chronic lung disorders.  For example, the summaries of 
private inpatient hospitalizations in November through 
December 1982, in June 1983, and private pharmacy and billing 
records dated from June 1996 through November 1998 reflect 
pulmonary, gastrointestinal tract, and cardiovascular 
diagnoses, treatments, and medications, but are entirely 
silent as to diagnosis of or treatment for any kidney 
disorder.  

The only evidence to support the veteran's contention that he 
has a current kidney disorder, that a chronic kidney disorder 
was diagnosed in 1957, or that a kidney disorder diagnosed in 
1957 was etiologically related to service, are the veteran's 
own lay statements.  Since the record does not reflect that 
the veteran possesses the medical training and expertise 
necessary to render an opinion as to either the cause or 
diagnosis of a kidney disorder, his lay statements standing 
alone cannot serve as a sufficient predicate upon which to 
find the claim for service connection to be well-grounded.  
See Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992). 

The Board notes that the veteran has included an appointment 
card apparently dated "12-4," with no year indicated, which 
reflects that the veteran was scheduled for an appointment at 
Gem City Urologists, Inc.  The veteran has also authorized VA 
to obtain the summary of a November 1998 private 
hospitalization.  However, the veteran has indicated that he 
was hospitalized because he had trouble breathing, and he has 
not indicated that any current kidney disorder has been 
diagnosed or that any physician has told him that such 
disorder, if diagnosed, is related to his service. 

The veteran also contends, in numerous statements, that 
records of a "collapsed kidney" were destroyed.  In 
particular, the veteran urges that the Board obtain 
additional records of his treatment from 1957 to 1977, 
records of the United States Postal Service, and records he 
alleges are held by the United States Federal Bureau of 
Investigation (FBI).  The Board finds that records of medical 
treatment in 1957 to 1977, over thirty years ago, would not 
establish that the veteran has a current kidney disorder.

In the absence of evidence a current medical diagnosis of a 
kidney disorder, there is no current disability for which 
service connection may be granted.  Brammer v. Derwinski, 3 
Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992). It follows that without a diagnosis of current 
disability, there is no medical evidence showing a nexus 
between a current disability and service.  The veteran is 
hereby notified that a medical diagnosis of a current kidney 
disorder is needed along with medical evidence showing that a 
current kidney disability is etiologically related to service 
is required to establish a well-grounded claim.  Robinette v. 
Brown, 8 Vet.App. 69 (1995).


ORDER

The veteran's claim of entitlement to service connection for 
kidney disability is not well-grounded.  To this extent, the 
appeal is denied. 


REMAND

The veteran has, in numerous statements of record, indicated 
that he believes he was exposed to mustard gas or other 
hazardous chemicals in service at a variety of locations.  
Although not entirely clear from the veteran's voluminous 
correspondence, it appears that he primarily alleges that he 
was exposed to mustard gas during training, probably at 
"Camp Stoneman," or that he was exposed to an unknown 
chemical on clothing he was issued at Camp Lee, Virginia, 
which was contaminated, possibly as a result of being handled 
at a location where mustard gas was stored, such as the 
"Edgewood Arsenal."  He also contends that he handled boxes 
at Fort Meade, Maryland, in which hazardous chemicals, 
including mustard gas were stored, and that he was 
responsible for moving these boxes on supply runs.  The 
veteran also contends that he was exposed to other hazardous 
chemicals, not limited to mustard gas, while stationed at New 
Caledonia.   

The Board notes that additional Army records have been made 
available to the National Personnel Records Center (NPRC) 
regarding exposure to mustard gas.  The RO should again 
contact NPRC to ask specifically for information as to the 
veteran in connection with a claim of exposure to mustard 
gas.  With regard to the veteran's assignments, it appears 
that that, in February and March 1943, the veteran was 
stationed at "Camp Stoneman" with the 267th QM 
(Quartermaster Battalion).  That organization was 
redesignated as the 4073rd Quartermaster Service Battalion in 
March 1944.  The veteran's unit was stationed in New 
Caledonia or in the South Pacific from about April 1943 to 
August 1945, and was at Camp Lee, Virginia, from September 
1945 to November 1945.  He was separated from service in 
November 1945 at Ft. Meade, Maryland.   

The veteran, in an August 1995 statement, contended that a 
physician identified as Lee Woodrow, D.O., treated him for 
mustard gas exposure, including a skin rash due to mustard 
gas, at an unspecified time.  The veteran should be requested 
to provide the necessary authorization, address, and dates of 
treatment, so that the RO may attempt to obtain these 
clinical records, if available.  

Veterans Benefits Administration (VBA) Circular 21-95-4 
states that the United States Army conducted research into 
the effects of chemical warfare on individuals dating from 
World War II until 1975; the projects in the program included 
the use of mustard gases and other types of chemicals.  Prior 
to the early 1950s, information concerning an individual's 
participation in any kind of testing by the Army was placed 
into his service medical records, which were stored at the 
National Personnel Records Center (NPRC).  Also, through a 
study by VA's Epidemiology Service, a list of participants in 
mustard gas testing/training in the Army is available.  VBA 
Circular 21-95-4, Appendix B.  
VA's Adjudication Procedural Manual M21-1 provides that, with 
regard to development of service department information prior 
to April 1, 1992, the RO should make another request to the 
NPRC for records of mustard gas exposure.  Also, the 
adjudication manual provides that the RO should inquire of 
VA's Central Office whether the name of a veteran alleging 
exposure to mustard gas appears on the list of Army and Navy 
volunteers who participated in testing between August 1943 
and October 1945.  M21-1, Part 3, Section 5.18(c)(d).  

The Board notes that it is not clear from the claims file 
that the RO contacted the VA Central Office to determine 
whether the veteran's name is on any of the lists of mustard 
gas participants available to VA.  This development should be 
accomplished prior to appellate review.  Additionally, the RO 
should contact the U.S. Army Chemical and Biological Defense 
Agency (CBDA), Aberdeen Proving Ground, Maryland, to attempt 
to verify the veteran's alleged exposure to mustard gas.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should again contact NPRC, and 
should specifically ask whether there are 
any records available which may assist in 
verifying the veteran's claim of exposure 
to mustard gas or other hazardous 
chemicals.  This request should include a 
summary of the information known as to 
the veteran's unit and location 
assignments.  

2.  The veteran and his representative 
should be requested to furnish detailed 
information regarding the claimed medical 
treatment by Lee Woodrow, D.O. for 
mustard gas exposure, including an 
address for Dr. Woodrow and month(s) and 
year(s) of treatment.  Appropriate action 
to request any records from Dr. Woodrow 
should be accomplished. 

3.  The RO should contact the service 
department to ask whether there are any 
records available which may assist in 
verifying the veteran's claim of exposure 
to mustard gas or other hazardous 
chemicals, especially during assignment 
in New Caledonia.  This request should 
include a summary of the information 
known as to the veteran's unit and 
location assignments.  

4.  The RO should contact the VA Central 
Office and request a search of the list 
of participants in chemical weapons 
testing and training for the veteran's 
name.  This request may be made by 
telephone, and the request and the 
response should be clearly documented in 
the veteran's claims file.

5.  The RO should contact the U.S. Army 
Chemical and Biological Defense Agency 
(CBDA), ATTN: AMSCB-CIH, Aberdeen Proving 
Ground, Maryland 21010-5423, to request 
information relevant to the veteran's 
alleged exposure to mustard gas or 
hazardous chemicals.  The RO should 
provide the summary of the veteran's 
known unit assignments, duty stations, 
and allegations regarding possible 
mustard gas exposure. 

6.  After the above development is 
completed, and any necessary additional 
development, the RO should again review 
the veteran's lung disability claim 
pursuant to 38 C.F.R. § 3.316 (1998).  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished with a 
supplemental statement of the case, and 
should be given the opportunity to 
respond.  

The case should be then returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand the Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  The purpose of this remand is to further develop the 
record and ensure due process of law. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

